UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ARMOUR RESIDENTIAL REIT, INC. (Exact name of registrant as specified in its charter) Maryland 001-34766 26-1908763 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 3001 Ocean Drive, Suite 201, Vero Beach, FL32963 (Address of principal executive offices)(zip code) (772) 617-4340 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YESýNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESýNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filerýAccelerated filer oNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YESo NO ý The number of outstanding shares of the Registrant’s common stock as of May 1, 2013 was 374,119,857. 1 ARMOUR Residential REIT, Inc. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 42 PART II. OTHER INFORMATION 42 Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 2 ARMOUR Residential REIT, Inc. and Subsidiary CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) (Unaudited) PART I. FINANCIAL INFORMATION Item 1. Financial Statements March 31, December 31, Assets Cash and cash equivalents $ $ Cash collateral posted Agency Securities, available for sale, at fair value (including pledged assets of $23,810,215 and $18,578,690) Receivable for unsettled securities Derivatives, at fair value Principal payments receivable Accrued interest receivable Prepaid and other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities: Repurchase agreements $ $ Derivatives, at fair value Accrued interest payable Cash collateral held - Accounts payable and accrued expenses Dividends payable 8 9 Total Liabilities Stockholders’ Equity: Preferred stock, $0.001 par value, 50,000 shares authorized; 8.250% Series A Cumulative Preferred Stock; 2,181 and 2,006 issued and outstanding at March 31, 2013 and December 31, 2012 2 2 7.875% Series B Cumulative Preferred Stock; 5,650 and none issued and outstanding at March 31, 2013 and December 31, 2012 6 - Common stock, $0.001 par value, 1,000,000 shares authorized, 374,053 and 309,013 sharesissued and outstanding at March 31, 2013 and December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to condensed consolidated financial statements. 3 ARMOUR Residential REIT, Inc. and Subsidiary CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) For the Quarters Ended March 31, March 31, Interest Income: Interest income, net of amortization of premium $ $ Interest expense: Repurchase agreements ) ) Net interest income Other Income: Realized gain on sale of Agency Securities(reclassified from Other comprehensive (loss) income) Realized loss on derivatives (Note 8) ) ) Unrealized gain on derivatives Subtotal ) Total other income Expenses: Management fee Professional fees Insurance 78 49 Compensation Other Total expenses Net income before taxes Income tax benefit - 32 Net Income Dividends declared on preferred stock ) - Net Income available to common stockholders $ $ Net income available per share to common stockholders: Basic $ Diluted $ $ Dividends declared per common share $ $ Weighted average common shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 4 ARMOUR Residential REIT, Inc. and Subsidiary CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) For the Quarters Ended March 31, March 31, Net Income $ $ Other comprehensive (loss) income : Reclassification adjustment for realized gain on sale of Agency Securities ) ) Net unrealized (loss) gain on Agency Securities ) Other comprehensive (loss) income ) Comprehensive (Loss) Income $ ) $ See notes to condensed consolidated financial statements. 5 ARMOUR Residential REIT, Inc. and Subsidiary CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (in thousands, except per share amounts) (Unaudited) Preferred Stock Common Stock 8.250% Series A 7.875% Series B Shares Par Amount Additional Paid in Capital Shares Par Amount Additional Paid in Capital Shares Par Amount Additional Paid in Capital Total Additional Paid in Capital Accumulated Deficit Accumulated Other Comprehensive Income Total Balance, December 31, 2012 $
